IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ADMIRAL INSURANCE COMPANY,

Petitioner,

v. CASE NO. CV4lS-029

CENTER CONTRACTING COMPANY or
cENTRAL FLORIDA, LLC, coNTRAvEsT
MANAGEMENT coMPANY, TEREssA
BLONDELL, ALVIN BLONDELL, RAM
PARTNERS, LLc, and RICHEY
INDUSTRIES, INC.,

 

9933 13d b1 LF;-"t'§.-`*j'

Respondents.

-_.-~_r`_r\_.¢-_r\_r-_r\_r\_r-._p\_,~_._;\_,\_._,~__,

 

 

O R D E R

Before the Court is Respondent Center Contracting Company
of Central Florida, LLC and Respondent Contravest Management
Company’s Motion to Set Aside Default. (Doc. 15.) While
reviewing the Respondents' motion, the Court discovered the
presence of a jurisdictional defect in this case.

Petitioner’s Petition for Declaratory Judgment does not
adequately plead the citizenship of the Respondent LLCs in this
case and, therefore, this Court cannot determine whether it has
jurisdiction over this action. The party invoking this Court's
diversity jurisdiction bears the burden of adequately pleading

complete <diversity. See 28 U.S.C. § 1332; Ray in Bird & Son

Asset Realization Co., 519 F.2d 1081, 1082 (Sth Cir. 1975)l (“The

 

burden of pleading diversity of citizenship is upon the party
invoking federal jurisdiction, and if jurisdiction is properly
challenged, that party also bears the burden of proof.”). For
the purposes of diversity jurisdiction, a limited liability
company (“LLC”) is a citizen of every state in which any of its

members are citizens. Rolling Greens MHP, LP v. Comcast SCH

 

Holdings LLC, 374 F.3d 1020, 1021-22 (llth Cir. 2004). The
Eleventh Circuit Court of Appeals has been explicit in
addressing the proper method to allege sufficiently the
citizenship of a LLC: “a party must list the citizenships of all
the members of the limited liability company.” ;d; at 1022.

In this case, Petitioner's petition does not include a list
of the individual members, along with their citizenships, Of
Respondent Center Contracting Company of Central Florida, LLC.
The petition merely states that “Respondent Center Contracting
Company of Central Florida, LLC (hereinafter “Center”) is a
foreign corporation organized under the laws of the State of
Florida with its principal place of business located in
Altamonte Springs, Florida.” (Doc. 1 at 2.) Petitioner further

claims the Court has jurisdiction over this action because

 

1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (llth Cir.
1981) (en banc), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit handed down
prior to October l, 1981.

 

“Petitioner is a citizen of a different state than all
Respondents.” (ld; at 4.) As discussed above, this is not
sufficient to establish complete diversity. Accordingly,
Petitioner is DIRECTED to file an amended petition for
declaratory relief within fourteen days from the date of this
order listing all members of the limited liability companies in
this action with their respective citizenships.2 Because
Petitioner has been directed to file an amended petition, the
Respondents’ Motion to Set Aside Default is DISMISSED AS MOOT.
Respondents are advised to ensure that they timely respond to

the amended petition so as to avoid any issues with default.

z:d¢
SO ORDERED this ¢» day of December 2018.

draw

w:LLIAM T. Mooas, Jay
UNITED sTATEs DISTRICT couRT
soUTHERN DISTRICT or GEORGIA

 

2The Court will not accept any amended petition that incorporates
by reference any factual allegation or argument contained in an
earlier filing, or offers only a piecemeal amendment.
Petitioner's amended petition should be a stand-alone filing
that independently contains all the factual allegations
necessary to establish diversity between the parties.

3

